RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                       File Name: 06a0325p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                      X
                                Plaintiff-Appellant, -
 ORBAIN OWENS,
                                                       -
                                                       -
                                                       -
                                                           No. 03-6559
         v.
                                                       ,
                                                        >
 GEORGE KEELING et al.,                                -
                             Defendants-Appellees. -
                                                      N
                        Appeal from the United States District Court
                     for the Middle District of Tennessee at Nashville.
                    No. 03-00893—Todd J. Campbell, District Judge.
                                       Argued: June 8, 2006
                              Decided and Filed: August 29, 2006
                      Before: MOORE, COLE, and CLAY, Circuit Judges.
                                       _________________
                                            COUNSEL
ARGUED: Mary A. Hale, BURCH, PORTER & JOHNSON, Memphis, Tennessee, for Appellant.
Mark A. Hudson, OFFICE OF THE ATTORNEY GENERAL, Nashville, Tennessee, for Appellees.
ON BRIEF: Mary A. Hale, Jennifer Shorb Hagerman, BURCH, PORTER & JOHNSON,
Memphis, Tennessee, for Appellant. Mark A. Hudson, OFFICE OF THE ATTORNEY GENERAL,
Nashville, Tennessee, for Appellees.
                                       _________________
                                           OPINION
                                       _________________
         KAREN NELSON MOORE, Circuit Judge. Plaintiff-Appellant Orbain Owens filed a
complaint pursuant to 42 U.S.C. § 1983 alleging that various officials employed by the Tennessee
Department of Correction (“TDOC”), Defendants-Appellees George Keeling, Charles Szostecki,
Joel Leegon, Jane Doe Weston, John Doe Sarago, and Charles Traughber, and Defendant-Appellee
Tennessee Board of Probation and Parole (“TBOPP”) violated his rights to free speech, due process,
and equal protection of the laws, as well as the right to be free from cruel and unusual punishment
under the U.S. Constitution. U.S. CONST. amends. I, VIII, XIV, § 1. The district court dismissed
his complaint for failure to exhaust administrative remedies as required by the Prison Litigation
Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), and denied Owens’s application to proceed as a
pauper on appeal. Owens appealed both aspects of the judgment and the imposition of a second
filing fee after his first complaint was dismissed for failure to exhaust. Because the district court
erroneously considered the prison’s grievance procedure an “available” remedy for Owens’s


                                                 1
No. 03-6559           Owens v. Keeling et al.                                                Page 2


classification-related complaint under the PLRA, 42 U.S.C. § 1997e(a), and failed to consider
submissions showing that Owens exhausted the available remedy for classification-related
complaints, we REVERSE the dismissal of Owens’s complaint. We also HOLD that a second
filing fee should not be assessed to a prisoner whose initial complaint was dismissed without
prejudice for failure to exhaust. We GRANT Owens in forma pauperis status on appeal.
                                       I. BACKGROUND
        In 2002, Owens was imprisoned in Nashville, Tennessee, at the Middle Tennessee
Correctional Complex Annex (“MTCX”). J.A. at 12 (Compl. ¶ 6). On September 9, 2002, George
Keeling, a classification coordinator at MTCX, approached Owens and invited him to take part in
a voluntary counseling program that TBOPP had recommended. J.A. at 12 (Compl. ¶ 6). The next
day, an individual program planner hearing was held pursuant to TDOC Administrative Policies and
Procedures (“APP”) 508.04 regarding transferring Owens from MTCX to another facility so that he
could receive counseling, which was not offered at MTCX. J.A. at 12, 13 (Compl. ¶¶ 7, 11, 14).
At this meeting, Owens learned that TBOPP was postponing its consideration of his parole eligibility
until he participated in the program. J.A. at 12 (Compl. ¶ 10). On September 13, 2002, a
classification panel hearing was held, during which Charles Szostecki, a classification coordinator
at MTCX and the chairperson of the panel, told Owens that he was being transferred to the West
Tennessee High Security Facility to receive counseling, despite Owens’s objection that he should
not be transferred because he was incompatible with an inmate already imprisoned there. J.A. at 11,
13 (Compl. ¶¶ 3, 11-15). This same day, Owens filed a Classification Appeal. J.A. at 42-44
(Classification Appeal).
         On September 16, 2002, having not yet received any response to his Classification Appeal,
J.A. at 14 (Compl. ¶ 22), Owens wrote letters to Donal Campbell, Commissioner of TDOC,
regarding his reclassification for mental health treatment and his placement on punitive segregation,
J.A. at 45-46 (Owens Letter to Campbell at 1-2), and to Candace Whisman, his work supervisor, see
J.A. at 47 (Whisman Letter to Owens, Sept. 27, 2002). On September 18, 2002, Owens filed an
Inmate Grievance. The following day, Sheila Howard, MTCX grievance chairperson, notified
Owens that his “GRIEVANCE IS UNABLE TO BE PROCESSED AS YOU HAVE SUBMITTED
DUE TO YOU NOT FOLLOWING POLICY 501.01,” and that “[c]lassification matters are
inappropriate to Grievance Procedure.” J.A. at 23 (Howard Memo.). On September 25, 2002,
Owens was transferred to the Northwest Correctional Center Main Compound (“NWCC”), a second
reclassification. J.A. at 14 (Compl. ¶ 23). On October 8, 2002, he was moved to the Northwest
Correctional Center Annex (“NWCX”) to attend the counseling program there. J.A. at 15 (Compl.
¶ 25).
        Sometime after his transfer to NWCC and before October 30, 2002, Owens wrote to Fred
Raney, then warden of NWCC and NWCX, regarding a transfer back to MTCX. J.A. at 48 (Raney
Mem. to Owens). Then Owens again contacted Whisman, and she forwarded Owens’s letter to
Brandon Maloney, assistant director of classification. J.A. at 41 (Whisman Letter to Owens, Mar.
6, 2003). On March 12, 2003, Maloney sent Owens a letter acknowledging and then denying his
transfer request. J.A. at 51 (Maloney Letter to Owens). Maloney suggested that Owens contact
Raymond Goodgine, a classification coordinator at NWCC, about his reclassification hearing, but
stated that Maloney’s office would take no action unless the classification coordinator or his staff
recommended a transfer. Id. On April 15, 2003, pursuant to Goodgine’s advice, Owens wrote a
letter to Keeling requesting to be transferred back to MTCX because he had completed his
counseling at NWCX. J.A. at 49 (Owens Letter to Keeling). Keeling did not respond. On August
8, 2003, Owens wrote to Tony Parker, then warden of NWCC and NWCX, regarding a transfer back
to MTCX. J.A. at 61 (Owens Letter to Parker). Parker forwarded this letter to Goodgine. J.A. at
63 (Goodgine Mem. to Owens). On August 18, 2003, Owens wrote to Howard Cook, TDOC
commissioner of operations, regarding a transfer. See J.A. at 62 (Owens Letter to Cook). On
No. 03-6559               Owens v. Keeling et al.                                                              Page 3


August 20, 2003, Goodgine responded to Owens’s letter to Parker by explaining that he contacted
Keeling regarding Owens’s transfer back to MTCX. J.A. at 63 (Goodgine Mem. to Owens).
Goodgine included Keeling’s response: “‘We sent subject there for mental health program at his
request for treatment. We did not tell him he could come back after treatment. Per the Parole Board,
he is to continue in current treatment and they will see him again 12/2004.’” Id. Goodgine
concluded: “I sincerely hope this will reinforce the many times I have told you that if MTCX
wanted you, they would send a request. By virtue of this letter, I consider this a finalized issue.”
Id. (emphasis added).
        On June 9, 2003, Owens filed his first complaint in the United States District Court for the
Middle District of Tennessee (Docket No. 3:03-cv-00516) alleging violations of his constitutional
rights by TDOC officials, which the district court dismissed without prejudice for failure to exhaust.
On June 26, 2003, Owens filed a motion for relief from judgment, as well as a supporting brief and
documentation. The district judge acknowledged that the documentation attached to Owens’s
motion “show[ed] that he had fully exhausted his administrative remedies prior to the filing of this
action,” but denied the motion because “[a] prisoner plaintiff is not allowed to amend his complaint
to avoid a sua sponte dismissal.” Appellant Br. Ex. B (July 9, 2003 Order).
       On August 22, 2003, Owens applied to proceed in forma pauperis in another action (Docket
No. 3:03-mc-00085) against the same defendants. This matter was assigned to the same district
judge, who denied Owens’s application the day it was filed. Owens filed a motion to vacate the
judgment denying his application. Owens then moved the district court to stay this motion pending
the appeal he filed on October 22, 2003.
        On September 25, 2003, Owens filed a third complaint (Docket No. 3:03-cv-00893) raising
the same or similar claims. J.A. at 6-22 (Form Compl. at 1-5, Compl. at 2-13). The same district
judge once again dismissed the complaint without prejudice for failure to exhaust and denied Owens
certification to proceed in forma pauperis on appeal under 28 U.S.C. § 1915(a)(3) because “an
appeal from the judgment . . . would not be taken in good faith.” J.A. at 71 (Oct. 8, 2003 Order).
Owens then timely appealed the October 8, 2003 judgment dismissing his complaint, and that appeal
is presently before us. J.A. at 78-79 (Notice of Appeal at 1-2).
                                               II. EXHAUSTION
A. Standard of Review
        We review de novo a district court’s dismissal of a prisoner’s suit for failure to exhaust
administrative remedies under the PLRA, 42 U.S.C. § 1997e(a). Burton v. Jones, 321 F.3d 569, 573
(6th Cir. 2003); Curry v. Scott, 249 F.3d 493, 503 (6th Cir. 2001).
B. Background
        Although the PLRA’s exhaustion requirement is “a necessary prerequisite to filing prisoner
claims in federal court” rather than “jurisdictional,” Wyatt v. Leonard, 193 F.3d 876, 879 (6th Cir.
1999), we have directed that district courts can no longer waive the exhaustion requirement, see
Brown v. Toombs, 139 F.3d 1102, 1104 (6th Cir. 1998). The prisoner bears the burden of
demonstrating that he administratively exhausted his claim, either by attaching documentation of
the relevant1 administrative decisions or by detailing the process followed and the outcome in the
complaint. Knuckles El v. Toombs, 215 F.3d 640, 642 (6th Cir. 2000). We have held that the

         1
          The Supreme Court has granted certiorari in one of our cases, Jones v. Bock, 135 F. App’x 837 (6th Cir. 2005),
cert. granted, --- U.S. --- , 126 S. Ct. 1462 (2006), to decide whether, as we have earlier held, exhaustion under the
PLRA is a prerequisite to a prison-conditions suit such that the prisoner must sufficiently plead exhaustion in the
No. 03-6559                Owens v. Keeling et al.                                                                  Page 4


PLRA does not require “total exhaustion,” and have instead adopted a rule of “partial exhaustion”
— that is, when a prisoner files a civil-rights complaint containing exhausted and unexhausted
claims, the prisoner can proceed with his exhausted claims despite the dismissal of his unexhausted
claims for failure to exhaust. Spencer v. Bouchard, 449 F.3d 721, 726 (6th Cir. 2006) (citing Burton
v. Jones, 321 F.3d 569, 574 n.2 (6th Cir. 2003); Hartsfield v. Vidor, 199 F.3d 305, 309-10 (6th Cir.
1999)). But see Jones Bey2 v. Johnson, 407 F.3d 801, 806 (6th Cir. 2005) (holding that the PLRA
requires total exhaustion).
        TDOC recognizes two separate avenues for pursuing a prisoner’s grievance or other
complaint that are relevant to this case: (1) the grievance process and (2) the classification appeals
process. The grievance process begins with the filing of an “Inmate Grievance.” APP 501.01.
Under APP 501.01(VI)(G), this “grievance process is inappropriate for: . . . 3. [a]ddressing matters
such as institutional placement and custody level, which may be appealed through other avenues
outlined in the TDOC #400 policy series, except where policy violations are alleged.” The
classification appeals process provides a separate remedy for prisoners’ complaints regarding
classification decisions such as institutional placement and custody level.
       Owens began by pursuing his complaint regarding his transfer through the classification
appeals process. He also pursued the grievance process by filing an Inmate Grievance. However,
once Owens received notice that his Inmate Grievance was non-grievable, he did not pursue any
appeals related to his Inmate Grievance because he “correctly determined that the ‘Classification
Appeal’ was the appropriate venue for airing his concern.” Appellant Br. at 8. The district court
dismissed Owens’s complaint for failure to exhaust administrative remedies because he failed to
appeal the determination of his Inmate Grievance as non-grievable and because his letter to
Campbell “does not constitute an appeal within the meaning of the PLRA.” J.A. at 68 (Dist. Ct.
Mem. at 5). The district court did not consider Owens’s pursuit of the classification appeals process.
C. Grievance Process
          The PLRA states that an action cannot be filed “until such administrative remedies as are
available are exhausted.” 42 U.S.C. § 1997e(a) (emphasis added). In analyzing the meaning of
available remedies under the PLRA, we have previously concluded that “[s]o long as the prison
system has an administrative process that will review a prisoner’s complaint . . . the prisoner must
exhaust his prison remedies.” Wyatt, 193 F.3d at 878. TDOC “has a flat rule declining jurisdiction,”
id., in its grievance process for grievances that are related to “institutional placement and custody
level, which may be appealed through other avenues outlined in the TDOC #400 policy series,
except where policy violations are alleged,” APP 501.01(VI)(G). Because Owens’s complaint


complaint or attach proof of exhaustion to the complaint, or instead, whether the defendant must plead and prove an
affirmative defense of nonexhaustion. The Supreme Court has previously warned lower courts against imposing
heightened pleading requirements in the context of a claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e-2. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512-13 (2002). Although we have held that this admonition did
not affect our earlier decision regarding the PLRA exhauation-pleading requirements, Baxter v. Rose, 305 F.3d 486, 489-
90 (6th Cir. 2002), the Supreme Court’s recent reiteration, in the context of a § 1983 prisoner claim, that “[s]pecific
pleading requirements are mandated by the Federal Rules of Civil Procedure, and not, as a general rule, through case-by-
case determinations of the federal courts,” Hill v. McDonough, --- U.S. --- , 126 S. Ct. 2096, 2103 (2006), again calls
into question our PLRA exhaustion-pleading requirements.
         2
           The Supreme Court has consolidated Jones v. Bock, with review of another of our cases, Williams v. Overton,
136 F. App’x 859 (6th Cir. 2005), cert. granted, --- U.S. --- , 126 S. Ct. 1463 (2006), to determine whether, the PLRA’s
exhaustion requirement is one of “total exhaustion” requiring a district court to dismiss a prisoner’s civil-rights complaint
whenever unexhausted claims have been pleaded, despite the inclusion of exhausted claims. In Williams, the Court will
also consider whether, as we have held, the PLRA mandates that a prisoner name an individual defendant in the
administrative grievance in order to exhaust the administrative remedies as to that defendant and in order to maintain
the right to sue that defendant. Id.
No. 03-6559                Owens v. Keeling et al.                                                                     Page 5


relates to his institutional placement and did not allege a policy violation, it is non-grievable through
the grievance process and must instead be pursued through the classification appeals process as
outlined in APP 401.08. The non-grievability of Owens’s classification-related complaint through
the grievance process makes that remedy unavailable under the PLRA, and thus he does not have
to pursue that remedy to exhaust his claim. See Wyatt, 193 F.3d at 878; Rancher v. Franklin County,
Ky., 122 F. App’x 240, 242 (6th Cir. 2005) (holding that a non-grievable issue met Wyatt’s “flat rule
declining jurisdiction” standard and thus that the prisoner need not pursue the grievance process to
exhaust the claim).
         The fact that Owens could have appealed this decision, see APP 501.01(VI)(G) (stating that
“[i]f the chairperson determines a matter to be non-grievable, the grievant may appeal that decision
as outlined in the handbook TDOC Inmate Grievance Procedures”), is immaterial because a prisoner
is not required to pursue a remedy where the prison system has an across-the-board policy declining
to utilize that remedy for the type of claim raised by the prisoner. See Wyatt, 193 F.3d at 878.
Owens should not be penalized for incorrectly filing an Inmate Grievance regarding his
classification because it appears that Owens only resorted to filing an Inmate Grievance after he
received no response regarding his pursuit of a remedy through the classification appeals process.
Indeed, Owens’s decision not to pursue his Inmate Grievance any further was in compliance with
TDOC’s policy that the subject of his Inmate Grievance was not grievable and that the appropriate
remedy for his complaint was the classification appeals process.
D. Classification Appeals Process
        The classification appeals process set forth “in the TDOC #400 policy series” is the proper
mechanism by which to appeal “[c]lassification matters such as institutional placement,” except
when a policy violation is alleged. APP 501.01(VI)(G). The classification appeals process was the
correct avenue for Owens to pursue his complaint 3regarding    his transfer, a matter of institutional
placement, that did not allege any policy violation. , 4
        The classification appeals process begins with written notice to an inmate who is being
reclassified of a “scheduled hearing before the classification panel.” APP 401.08(VI)(A). The
classification panel then holds a hearing, and the “[p]anel members shall sign the Classification
Summary Form after the majority’s recommendations are concisely summarized and justified on the


         3
            The appellees explain that a policy violation would consist of the prison’s “failure to follow the procedures
set forth in TDOC Policy #401.08 . . . (e.g., failure to [provide] written notice of classification hearing at least forty-eight
hours in advance of hearing),” and that Owens’s complaint, which alleged an improper motive on the part of the prison
officials in making the classification decision, did not allege a policy violation. Appellees Br. at 7.
         4
           Owens argues that he was not required to exhaust the classification appeals process to meet the PLRA’s
exhaustion requirement because the requirement only applies to “mandatory remedies,” and the classification appeals
process was not “mandatory.” Appellant Br. at 33 n.5. This argument misconstrues the PLRA and this court’s
precedent. Although a remedy must be “available” in order for a prisoner to be required to pursue it to exhaust his claim,
42 U.S.C. § 1997e(a); Wyatt, 193 F.3d 879, this does not mean that the prison must require the prisoner to exhaust his
remedies for the remedy to be “available.” Generally, the prisoner would be free to choose not to exhaust his remedies;
he would only be required to do so if he wants to file a complaint regarding the matter in federal court. Therefore, the
permissive “may appeal a classification action” language in APP 401.08 is irrelevant to the consideration of the
exhaustion issue.
          Owens misconstrues Baker v. Andes, No. Civ.A.6:04-343, 2005 WL 1140725, at *5 (E.D. Ky. May 12, 2005)
(unpublished opinion), the unpublished district court opinion he cites to support his argument on this point. Baker held
that a grievance system that was “only unpredictably and discretionarily available,” was “neither a mandatory nor an
available” remedy under the PLRA. Id. Baker’s use of “mandatory” in this context, where the prison was only required
to answer “‘legitimate complaints,’” can best be read to mean that it was not mandatory for the prison to consider the
prisoner’s grievance, rather than that it was not mandatory for the prisoner to avail himself of the remedy, as Owens reads
it. Id.
No. 03-6559               Owens v. Keeling et al.                                                               Page 6


document.” APP 401.08(VI)(D). The warden can designate the classification panel chairperson to
serve as the final authority for the classification action except when a “custody override is
recommended” or “the chairperson is the dissenting member.” APP 401.08(VI)(E). A classification
action can be appealed within forty-five days of the final action using a “Classification Appeal, CR-
3004, to which a copy of the classification documents must be attached.” APP 401.08(VI)(G).
“When the chairperson is the final authority the inmate may appeal to the warden, who shall either
uphold or veto the panel’s recommendations; in such cases, the warden’s decision is final and the
appeal process is exhausted.” APP 401.08(VI)(G)(1). “When the warden is the final approving
authority, the inmate may appeal to the Director of Classification Programs, who shall either uphold
or veto the panel’s recommendations; in such cases, the decision of the director is final and the
appeal process is exhausted.” APP 401.08(VI)(G)(2).
        Therefore, under APP 401.08(VI)(G), after the panel hearing and the receipt of the
Classification Action Summary, submitting a Classification Appeal is the only procedure required
for a prisoner to exhaust the classification appeals process. There is no written notice of the
classification panel hearing nor any Classification Summary Form regarding Owens’s classification
in the joint appendix or in the documents appended to the parties’ briefs on appeal, and thus it is
uncertain whether Owens was provided with this documentation. In any event, Owens filed a
Classification Appeal within the forty-five day limit. J.A. at 42-44 (Classification Appeal).
Although Owens did not complete a pre-printed CR-3004 form for his Classification Appeal, he
copied the format of the CR-3004 with near perfect precision, and his Classification Appeal follows
the CR-3004 in all material respects. Therefore, the fact that5 his appeal was not made on the pre-
printed form has no impact on the exhaustion determination.
        Despite Owens’s contention that his Classification Appeal was “directed at both the Warden
and the Director of Classification Programs,” Appellant Br. at 14, by marking a pound sign in the
box to the left of “WARDEN” and making no mark next to “DIRECTOR OF CLASSIFICATION
PROGRAMS,” by writing that he was “appealing the arbitrary decision made by this committee to
the Warden of MTCX and MTCC,” by repeatedly addressing the warden in his appeal letter, and by
stating in his complaint that he addressed his appeal to the warden, Owens has indicated that he was
addressing his Classification Appeal only to the warden. J.A. at 42-44 (Classification Appeal)
(emphasis added), J.A. at 14 (Compl. ¶ 19). To whom the Classification Appeal is addressed matters
because the Classification Appeal must be addressed to the person one step above the person who
had final authority over the disputed classification action. See APP 401.08(VI)(G) (stating that the
inmate appeals to the warden if the committee chairperson is the final authority but to the director
of classification programs if the warden is the final authority). The evidence provided to this panel
does not clearly indicate who the final authority was in Owens’s case. It would be fair to assume,
however, that Szostecki, the committee chairperson, was the final authority because Owens’s case
was not one that required the warden to serve as the final authority, see APP 401.08(VI)(E), and it
appears from Owens’s complaint that Szostecki issued the recommendation without the warden’s
involvement. J.A. at 13 (Compl. ¶ 14). Though the warden of MTCX never responded to Owens’s
Classification Appeal, J.A. at 14 (Compl. ¶ 22), Owens did everything he could to exhaust this
remedy.
       Owens met his burden of showing that he administratively exhausted the classification
appeals process. In his complaint, Owens asserted that he met with the classification panel and that

         5
           APP 401.08(VI)(G) requires that “a copy of the classification documents must be attached” to the
Classification Appeal. Owens claims that he “filed an Inmate Classification Appeal that [was] not properly . . . answered
by prison officials.” J.A. at 8. Because Owens has sufficiently “detailed the [administrative grievance] process followed
and the outcome in the complaint,” Knuckles El, 215 F.3d at 642, and “[t]he appellees do not dispute [Owens]’s account
of the administrative steps he completed,” Appellees Br. at 6 n.1, nor claim that Owens failed to attach the required
documentation to his classification appeal, Owens properly exhausted this complaint.
No. 03-6559               Owens v. Keeling et al.                                                              Page 7


he “filed a classification appeal to the Warden of the Institution,” J.A. at 13, 14 (Compl. ¶¶ 12-14,
19), and he alerted the court that his complaint was “not properly answered by prison officials.” J.A.
at 8 (Form Compl. at 3), 14 (Compl. ¶ 22). In addition, Owens states, see Appellant Br. at 14-15,
and defendants do not dispute, see Appellees Br. at 6 n.1, that he submitted, among other documents,
the following documents to the district court: (1) Owens’s Inmate Grievance, dated September 18,
2002, J.A. at 24; (2) Howard’s response that Owens’s grievance was non-grievable, dated September
19, 2002, J.A. at 23; (3) Owens’s Classification Appeal, dated September 13, 2002, J.A. at 42; and
(4) Goodgine letter to Owens, dated August 20, 2003, J.A. at 63. Although the correct procedure
to be followed for Owens’s classification-related complaint might not have been evident to the
district court because the TDOC policies were not submitted to the district court, it is now clear that
Owens did exhaust the available administrative remedy: the classification appeals process. The
complaint and the documents that accompanied it were sufficient for Owens to meet his burden of
proving exhaustion. Owens submitted documentation that the prison determined his Inmate
Grievance to be non-grievable and that he filed a Classification Appeal, the proper action to exhaust
the classification appeals process. Owens also submitted a letter from Goodgine stating that he
considered Owens’s request for a transfer “a finalized issue.” J.A. at 63 (Goodgine Mem. to
Owens). The district court erred by failing to consider Owens’s pursuit of the classification appeals
process and the pleading and documentation that evidenced this pursuit, and thus erroneously
concluded that Owens failed to exhaust his administrative remedies.
        Finally, even if Owens did not formally exhaust the classification appeals process, we deem
him to have exhausted this remedy because he never received a response to his Classification Appeal
from the warden, the official responsible for reviewing and either upholding or reversing the
classification panel’s decision under APP 401.08(VI)(G)(1). See Boyd v. Corr. Corp. of Am., 380
F.3d 989, 996 (6th Cir. 2004) (holding “that administrative remedies are exhausted when prison
officials fail to timely respond to a properly filed grievance”). Any response Owens did receive
from prison officials regarding his transfer was not timely, as the first response specifically
addressing his transfer was not until March 12, 2003, J.A. at 51 (Maloney Letter to Owens), and thus
was insufficient. See Boyd, 380 F.3d at 996.
        We need not address Owens’s argument that the dismissal of his claim under these
circumstances violated his right to due process because the reinstatement of his complaint will
prevent any process being denied to him. We also decline to address the defendants’ arguments
regarding the sufficiency of Owens’s complaint. This matter is not properly before us as the
defendants never filed a motion to dismiss and thus the district court did not consider this issue.
After the reinstatement of Owens’s complaint, the sufficiency of the complaint can be addressed in
the district court should the defendants choose to raise this issue.
                                               III. FILING FEES
A. Second Filing Fee for Refiling Complaint After Dismissal for Failure to Exhaust
         Owens claims that he should not have to pay a second filing fee for refiling his complaint
after it was initially dismissed without prejudice for failure to exhaust.6 We agree. In interpreting
the PLRA’s exhaustion requirement, we have held that prisoners filing § 1983 cases involving prison
conditions “must allege and show that they have exhausted all available state administrative


         6
           In Owens’s second action (Docket No. 3:03-mc-00085), the district court denied Owens’s application to
proceed in forma pauperis (“IFP”). Although Owens’s Notice of Appeal references his filing fee regarding this docket
number, it appears that he referenced the wrong docket number, and the Middle District of Tennessee clerk’s office
corrected the docket number to reflect his third action (Docket No. 3:03-cv-00893). Because the reference to the second
action was in error and because Owens’s second action is not before us, we do not address the district court’s denial of
his IFP application in that action.
No. 03-6559                 Owens v. Keeling et al.                                                                 Page 8


remedies.”7 Brown, 139 F.3d at 1104. We have instructed “[d]istrict courts [to] enforce the
exhaustion requirement sua sponte if not raised by the defendant” by dismissing the complaint
without prejudice when this standard is not met. Id. The “heightened pleading standards” allow
federal courts to determine whether the exhaustion requirement has been met without having to rely
on “‘time-consuming evidentiary hearings’” and responsive pleadings. Baxter v. Rose, 305 F.3d
486, 489 (6th Cir. 2002) (quoting Knuckles El, 215 F.3d at 642). We have further held that prisoners
cannot amend their complaints to cure the failure to satisfy the exhaustion pleading requirement in
the initial complaint. Id. “The bar on amendment . . . serves the purpose of the heightened pleading
requirement, permitting courts to assess the fundamental viability of the claim on the basis of the
initial complaint. The possibility of amendment undermines the screening process, preventing
courts from efficiently evaluating whether the plaintiff met the exhaustion requirement.” Id.
        Title 28 U.S.C. § 1914(a) provides that “[t]he clerk of each district court shall require the
parties instituting any civil action, suit or proceeding in8 such court, whether by original process,
removal or otherwise, to pay a filing fee of $350 . . . .” Id. (emphasis added). A prisoner who
“refile[s]” a complaint alleging the same claims regarding prison conditions after it was initially
dismissed without prejudice for failure to exhaust is not “instituting” a suit, but is merely following
the particular procedure chosen by this court for curing the initial complaint’s deficiency. See
Baxter, 305 F.3d at 489 (requiring courts to “assess the fundamental viability of the claim on the
basis of the initial complaint” and “efficiently evaluat[e] whether the plaintiff met the exhaustion
requirement”). Therefore, we hold that when a prisoner “refiles” a complaint raising the same
prison-conditions claims as a complaint that was initially dismissed without prejudice for failure to
exhaust under the PLRA, id., the prisoner need not pay an additional filing fee under 28 U.S.C.
§ 1914(a). Thus, we direct the district court to reimburse9 Owens the $150 he paid when he refiled
his complaint in satisfaction of the Baxter requirements.
B. In Forma Pauperis Status on Appeal
       Owens also appeals the district court’s order denying his application to file his appeal in
forma pauperis (“IFP”). The district court denied the application on the ground that Owens’s appeal
would not be taken in good faith. Federal Rule of Appellate Procedure 24(a)(5) governs the
procedure for consideration of a request to proceed IFP on appeal after the district court has denied
such an application. It provides that
         A party may file a motion to proceed on appeal in forma pauperis in the court of
         appeals within 30 days after service of the notice prescribed in Rule 24(a)(4). The
         motion must include a copy of the affidavit filed in the district court and the district
         court’s statement of reasons for its action. If no affidavit was filed in the district
         court, the party must include the affidavit prescribed by Rule 24(a)(1).
FED. R. APP. P. 24(a)(5). The Advisory Committee’s Note to Rule 24 elucidates that Rule 24(a)(5)



         7
          As mentioned earlier, in its next Term the Supreme Court will be deciding whether this interpretation of the
PLRA’s exhaustion requirement is correct or whether nonexhaustion is an affirmative defense that must be raised by the
defendant. See Jones, 135 F. App’x at 839, cert. granted, 126 S. Ct. at 1462.
         8
             At the time that Owens filed his complaints, the filing fee was $150.
         9
           We note that a requirement that Owens pay a second filing fee for refiling his complaint is particularly
disturbing in this case because the district court’s initial sua sponte dismissal of his complaint for failure to exhaust was
incorrect; Owens had fully exhausted and should have been able to proceed with his complaint.
No. 03-6559              Owens v. Keeling et al.                                                                      Page 9


        establishes a subsequent motion in the court of appeals, rather than an appeal from
        the order of denial or from the certification of lack of good faith, as the proper
        procedure for calling in question the correctness of the action of the district court.
        The simple and expeditious motion procedure seems clearly preferable to an appeal.
FED. R. APP. P. 24(a)(5) 1967 advisory committee’s note. The rule, as applied to prisoners in
Owens’s circumstances, has been explained as follows:
        If the district court certifies that an appeal is not taken in good faith, the appellant
        may still move in the court of appeals for leave to proceed in forma pauperis. In the
        case of a prisoner, certification that the appeal is not in good faith allows two
        choices. The prisoner either may pay the full filing fee and any relevant costs and
        proceed on appeal for plenary review or contest the certification decision by filing
        a motion for leave to proceed as a pauper with the court of appeals.
16A WRIGHT, MILLER & COOPER, FEDERAL PRACTICE AND PROCEDURE § 3970 (3d ed. 1999).
        In McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997), we stated that “a challenge
[to a district court’s denial of pauper status] does not exist for a prisoner.” That was at a time,
however, when Floyd v. United States Postal Service, 105 F.3d 274 (6th Cir. 1997), was still the law
of the circuit. Floyd, a non-prisoner case, considered the conflict between the then recently enacted
28 U.S.C. § 1915(a)(3), which provides that “[a]n appeal may not be taken in forma pauperis if the
trial court certifies in10writing that the appeal is not taken in good faith,” and the version of Rule
24(a) then in effect, which provided for the filing of a motion in the court of appeals for
consideration of a request to proceed IFP on appeal after the denial of such a request by the district
court. Id. at 277-78. Floyd held that because “a statute passed after the effective date of a federal
rule repeals the rule to the extent of the actual conflict,” § 1915(a)(3) controlled, and thus a district
court’s denial of a motion to proceed IFP on appeal on the ground that the appeal would not be taken
in good faith was final. Id. at 278. After Rule 24(a)(5) was amended on December 1, 1998 to its
current version, we again considered the conflict between Rule 24 and § 1915(a)(3). See Callihan
v. Schneider, 178 F.3d 800, 803-04 (6th Cir. 1999). In Callihan, another non-prisoner case, we
concluded that pursuant to the Rules Enabling Act, which provides that “[a]ll laws in conflict with
[the federal] rules [of procedure] shall be of no further force or effect after such rules have taken
effect,” 28 U.S.C. § 2072(b), the amended Rule 24 trumped the conflicting provision in
§ 1915(a)(3). 178 F.3d at 803. We thus “abandon[ed] our holding in Floyd that once the district
court has certified that an appeal from a non-prisoner would not be taken in good faith, the litigant
may not proceed in forma pauperis on appeal.” Id. We held that the party could file, within thirty
days of service of the district court’s order denying IFP status on appeal, a motion with this court
for leave to proceed IFP on appeal in accordance with the procedures set forth in Federal Rule of
Appellate Procedure 24(a)(5). Id. (overturning in part Floyd, 105 F.3d at 277-78).
       Given our holding in Callihan that Rule 24(a)(5) controls in the face of the conflicting
provision in § 1915(a)(3) and given Rule 24(a)(5)’s general reference to “a party” without any
suggestion that the rule is limited to non-prisoners, the procedure under Rule 24(a)(5) is available

        10
           In relevant part, Rule 24(a) then provided that:
        If a motion for leave to proceed on appeal in forma pauperis is denied by the district court, or if the
        district court shall certify that the appeal is not taken in good faith or shall find that the party is
        otherwise not entitled to proceed in forma pauperis, the clerk shall forthwith serve notice of such
        action. A motion for leave so to proceed may be filed in the court of appeals within 30 days after
        service of notice of the action of the district court. The motion shall be accompanied by a copy of the
        affidavit filed in the district court, or by the affidavit prescribed by the first paragraph of this
        subdivision if no affidavit has been filed in the district court, and by a copy of the statement of reasons
        given by the district court for its action.
No. 03-6559           Owens v. Keeling et al.                                                   Page 10


to all parties. The PLRA’s provisions regarding filing fees were “enacted to require only prisoners
to pay the entire sum of their fees and costs” and “to impede inmates from initiating frivolous legal
proceedings.” Floyd, 105 F.3d at 276. Allowing prisoners to follow the procedure set forth in Rule
24(a)(5) to file a motion in the court of appeals seeking IFP status on appeal does not infringe upon
these goals. Indeed, we routinely grant prisoners’ motions to this court pursuant to Rule 24(a)(5)
to proceed IFP on appeal. See, e.g., Bridgeman v. Bureau of Prisons, 112 F. App’x 411, 413 (6th
Cir. 2004) (unpublished order); Asprilla v. Davis, 83 F. App’x 86, 88 (6th Cir. 2003) (unpublished
order).
        In light of Rule 24(a)(5)’s procedure for a subsequent motion to the court of appeals
requesting leave to proceed IFP on appeal rather than an appeal of the district court’s order denying
pauper status on appeal, we have previously held that “[a]ny appeal from a[] [district court’s] order
denying pauper status on appeal will not be entertained and shall be dismissed sua sponte.”
Callihan, 178 F.3d at 804. In this case, Owens requested this court to allow him to proceed IFP on
appeal by listing the district court’s order denying him IFP status on appeal in his Notice of Appeal
rather than by filing a separate motion with this court.
       Explaining its prior precedent, the Supreme Court has stated that
       the requirements of the rules of procedure should be liberally construed and . . .
       ‘mere technicalities’ should not stand in the way of consideration of a case on its
       merits. Thus, if a litigant files papers in a fashion that is technically at variance with
       the letter of a procedural rule, a court may nonetheless find that the litigant has
       complied with the rule if the litigant’s action is the functional equivalent of what the
       rule requires.
Torres v. Oakland Scavenger Co., 487 U.S. 312, 316-17 (1988) (citation omitted) (quoting Foman
v. Davis, 371 U.S. 178, 181 (1962)). Federal Rule of Appellate Procedure 2 provides that “[o]n its
own or a party’s motion, a court of appeals may — to expedite its decision or for other good cause
— suspend any provision of these rules in a particular case and order proceedings as it directs,
except as otherwise provided in Rule 26(b).” FED. R. APP. P. 2; see also Torres, 487 U.S. at 314.
“The purpose of the Rule is to ensure that justice is not denied on the basis of a mere technicality.”
Lazy Oil Co. v. Witco Corp., 166 F.3d 581, 587 (3d Cir. 1999) (citing FED. R. APP. P. 2 1967
advisory committee’s note (“The rule also contains a general authorization to the courts to relieve
litigants of the consequences of default where manifest injustice would otherwise result.”)).
        There is good cause in this case to consider Owens’s submission as satisfying the
requirements of Rule 24(a)(5). Owens filed his notice of appeal and proceeded pro se in this court
within the thirty-day time limit for filing a motion with this court to proceed IPF set by Rule
24(a)(5). We construe filings by pro se litigants liberally. Spotts v. United States, 429 F.3d 248, 250
(6th Cir. 2005) (citing Haines v. Kerner, 404 U.S. 519, 520 (1972)). Owens pursued this matter
diligently by filing a notice of appeal that specified as an issue the district court’s denial of his
application for IFP status on appeal. It is understandable that Owens, a prisoner then proceeding pro
se, would not be apprised of the specific procedure that is set forth in Rule 24(a)(5) for pursuing IFP
status on appeal after denial of such an application by the district court. As “the Federal Rules of
Appellate Procedure were not adopted to set traps and pitfalls by way of technicalities for unwary
litigants,” Finch v. City of Vernon, 845 F.2d 256, 259 (11th Cir. 1988) (internal quotation marks
omitted), Owens should have the opportunity to proceed IFP on appeal, particularly when the district
court erred in dismissing his application in that court on the ground that the appeal would not be
taken in good faith. See FED. R. APP. P. 2 1967 advisory committee’s note; Lazy Oil Co., 166 F.3d
at 587. Moreover, because Owens included this matter in his notice of the appeal, the defendants
were on notice of his intent to have this matter reconsidered and thus are not prejudiced by our
decision to allow him to do so. The concern about prejudice to the defendants is further alleviated
No. 03-6559          Owens v. Keeling et al.                                               Page 11


because whether Owens is entitled to proceed IFP on appeal has no effect on the defendants in this
litigation. Therefore, we exercise our authority under Rule 2 to consider Owens’s filing as a motion
to this court for pauper status under Rule 24(a)(5).
       In light of our holding that Owens has exhausted his administrative remedies, we conclude
that Owens’s appeal was taken in good faith and, based on his affidavit regarding his inability to
pay, we grant Owens’s request to proceed IFP on appeal. Any costs that were paid to this court in
excess of the amount that would have been required under 28 U.S.C. § 1915(b)(1)-(2) shall be
refunded to Owens, and the filing fee shall from this point forward be assessed as stated under 28
U.S.C. § 1915(b)(1)-(2). See McGore, 114 F.3d at 604-08.
                                      IV. CONCLUSION
        Because the district court improperly focused only on the grievance process and failed to
consider Owens’s exhaustion of the classification appeals process, we REVERSE the dismissal of
Owens’s complaint. We HOLD that a prisoner need not pay an additional filing fee when refiling
his complaint in satisfaction of the PLRA’s exhaustion requirements after his complaint was
dismissed without prejudice for failure to exhaust. We GRANT Owens in forma pauperis status on
appeal.